DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 11/20/2019.
3.	This Office Action is made Non-Final.
4.	Claims 1-19 are pending.
5.	Claims 3, 8, 12, and 17 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 2/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
7.	The title of the invention “METHOD FOR HARQ FEEDBACK IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words may not contain more than 500 characters. See 37 CFR 1.72(a) and MPEP § 606.
Claim Objections
8.	Claim 19 is objected to because of the following informalities:  The claim 19, Line 1 recites “the UE is capable of…” The term capable followed by a limitation is indefinite since . Appropriate correction is required. 
Allowable Subject Matter
1.	Claims 3, 8, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 4-6, 9-10, 13-15, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alvarino et al. US 20170273078 hereafter Alvarino.   

As to Claim 1. (Original) 	Alvarino discloses a method of receiving a paging channel by a User Equipment (UE) in a wireless communication system, the method comprising [Figs. 1, 7, Section 0002, 0004: Relates to wireless communication and paging for devices. A base station signal to a UE paging in a channel during a particular subframe, which referred to as a paging occasion; the UE receive paging in paging occasion]:
receiving a control channel [i.e. PDCCH] for the paging channel on a paging occasion [i.e. subframe/occasion] of the UE [Figs. 3, 7, Sections 0047, 0108: A base station (BS) signal to UE paging information in a channel; and BS send page messages using paging occasions of a downlink control channel such as PDCCH. The UE includes a UE paging manager that receive, from a base station-105, one or more paging messages via control channel];
attempting [i.e. attempt or decode] a reception of the paging channel [Section 0004] based on a Downlink Control Information (DCI) including an information indicating a retransmission [i.e. repeat or repetition] occasion of the paging channel [Sections 0050, 0067, 0080: UE attempt to receive paging messages during one or more paging subframes/occasions. The DCI of the control channel used for the paging carry an explicit indicator that may be a maximum repetition level is N, and the subframe occasion included in the DCI of the paging messages. Also, the Base Station’s paging manager-315 identify a repetition level for a paging occasion used by the BS to page one or more UEs via control channel];
	and reattempting [i.e. UE’s Paging Manager/Component] the reception of the paging channel on the retransmission [i.e. repeat or repetition] occasion indicated by the DCI if failing in the reception of the paging channel [Figs. 7-8, Sections 0073, 0112, 0156: UE-115 may fail to decode the paging messages within paging occasion. The paging component (located within UE) identify a repetition level for a paging occasion used by a base station and receive, from a base station one or more paging messages includes receiving a PDCCH with indication in DCI and descramble for processing. If the repetition level has not been reached the UE return to receive paging subframe].

As to Claim 4.    (Original) Alvarino discloses the method of claim 1, comprising entering a sleep mode if failing in attempting the reception of the paging channel [Sections 0004, 0073: A BS signal to UE paging in a channel. A UE may fail to decode the paging messages within paging occasion and return to sleep e.g., a DRX state or low-power mode at the end of paging occasion]
wherein the reception of the paging channel is attempted [i.e. UE’s Paging Manager/Component] as many times as a preset maximum retransmission [i.e. repetition/repeat level] number [Figs. 7-8, Sections 0067, 0150, 0156: The DCI of the control channel used for the paging carry an explicit indicator that may be a maximum repetition level is N. The UE determine repetition level associated with paging. If the repetition level has been reached, the UE may return to a sleep or DRX state]. 

As to Claim 5.    (Original) 	Alvarino discloses the method of claim 1, further comprising transmitting a predefined signal [i.e. signal indicating path loss] in case of failing in the reception of the paging channel, wherein if succeeding in the reception of the paging channel, the predefined signal is not transmitted [Sections 0073, 0122, 0147: UE may fail to decode the paging messages within paging occasion. When UE successfully decode it descramble the messages. The UE is capable of sending signaling indicating different information such as path loss, etc. to the BS].

As to Claim 6. (Original) 	Alvarino discloses a method of transmitting a paging channel to a User Equipment (UE) by a base station in a wireless communication system, the method comprising [Figs. 1, 3, 7, Section 0002, 0004: Relates to wireless communication and paging for devices. A base station signal to a UE paging in a channel during a particular subframe, which referred to as a paging occasion; the UE receive paging in paging occasion]:
transmitting a control channel [i.e. PDCCH] for the paging channel on a paging occasion [i.e. subframe/occasion] of the UE [Figs. 3-4, 7, Sections 0047, 0108: A base station (BS) signal to UE paging information in a channel; and BS send page messages using paging occasions of a downlink control channel such as PDCCH. The UE includes a UE paging manager that receive, from a base station-105, one or more paging messages via control channel];
transmitting a Downlink Control Information (DCI) including an information indicating a retransmission [i.e. repeat or repetition] occasion of the paging channel and the paging channel [Sections 0067, 0080: The DCI of the control channel used for the paging carry an explicit indicator that may be a maximum repetition level is N, and the subframe occasion included in the DCI of the paging messages. Also, the Base Station’s paging manager-315 identify a repetition level for a paging occasion used by the BS to page one or more UEs via control channel];
 and retransmitting the paging channel on the retransmission occasion indicated by the DCI [Figs. 3-4, Sections 0062, 0067: A paging message sent from a base station for a first UE may be repeated over a series of subframes or repeat it according to the repetition level. The DCI of the control channel used for the paging carry an explicit indicator that may be a maximum repetition level is N].

As to Claim 9.    (Original)    Alvarino discloses the method of claim 6, further comprising receiving a predefined signal to indicate that the UE has succeeded in the reception of the paging channel [Sections 0122, 0147: When UE successfully decode it descramble the messages. The UE is capable of sending signaling to the BS].

As to Claim 10. (Original)   Alvarino discloses a User Equipment (UE) receiving a paging channel in a wireless communication system, the UE comprising [Figs. 1, 7, Section 0002, 0004: Relates to wireless communication and paging for devices. A base station signal to a UE paging in a channel during a particular subframe, which referred to as a paging occasion; the UE receive paging in paging occasion]:
	a transceiver [Transceiver-1025]; and  a processor [Processor-1020] controlling the transceiver [Fig. 10, Section 0124, 0126: The UE includes a transceiver and processor that communicate directly or indirectly with one another.  The transceiver communicate bi-directionally, via one or more antennas, with a base station, or another UE, to transmit and receive and capable of concurrently transmitting or receiving multiple wireless transmissions]
to receive a control channel [i.e. PDCCH] for the paging channel on a paging occasion [i.e. subframe/occasion] of the UE [Figs. 3, 7, Sections 0047, 0108: A base station (BS) signal to UE paging information in a channel; and BS send page messages using paging occasions of a downlink control channel such as PDCCH. The UE includes a UE paging manager that receive, from a base station-105, one or more paging messages via control channel];
attempt [i.e. attempt or decode] a reception of the paging channel [Section 0004] based on a Downlink Control Information (DCI) including an information indicating a retransmission [i.e. repeat or repetition] occasion of the paging channel [Sections 0050, 0067, 0080: UE attempt to receive paging messages during one or more paging subframes/occasions. The DCI of the control channel used for the paging carry an explicit indicator that may be a maximum repetition level is N, and the subframe occasion included in the DCI of the paging messages. Also, the Base Station’s paging manager-315 identify a repetition level for a paging occasion used by the BS to page one or more UEs via control channel];
and reattempt [i.e. UE’s Paging Manager/Component] the reception of the paging channel on the retransmission [i.e. repeat or repetition] occasion indicated by the DCI if failing in the reception of the paging channel [Figs. 7-8, Sections 0073, 0112, 0156: UE-115 may fail to decode the paging messages within paging occasion. The paging component (located within UE) identify a repetition level for a paging occasion used by a base station and receive, from a base station one or more paging messages includes receiving a PDCCH with indication in DCI and descramble for processing. If the repetition level has not been reached the UE return to receive paging subframe].

As to Claim 13.    (Original) The UE of claim 10, wherein the processor controls to enter a sleep mode if failing in attempting the reception of the paging channel and wherein the reception of the paging channel is attempted as many times as a maximum retransmission number [See Claim 4 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 14.    (Original) The UE of claim 10, wherein the processor controls the transceiver to transmit a predefined signal in case of failing in the reception of the paging channel and wherein if succeeding in the reception of the paging channel, the predefined signal is not transmitted [See Claim 5 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 15.    (Original)	 Alvarino discloses a base station transmitting a paging channel to a User Equipment (UE) in a wireless communication system, the base station comprising [Figs. 1, 3, 7, Section 0002, 0004: Relates to wireless communication and paging for devices. A base station signal to a UE paging in a channel during a particular subframe, which referred to as a paging occasion; the UE receive paging in paging occasion]:
a transceiver [Transceiver-625]; and a processor [Processor-620] controlling the transceiver [Fig. 6, Section 0100, 0102: Base station include a processor and transceiver in which each of these modules communicate, directly or indirectly, with one another. The transceiver communicate bi-directionally, via one or more antennas, with one or more networks, another base station and/or UE and capable of concurrently transmitting or receiving multiple wireless transmissions],
to transmit a control channel [i.e. PDCCH] for the paging channel on a paging occasion [i.e. subframe/occasion] of the UE [Figs. 3-4, 7, Sections 0047, 0108: A base station (BS) signal to UE paging information in a channel; and BS send page messages using paging occasions of a downlink control channel such as PDCCH. The UE includes a UE paging manager that receive, from a base station-105, one or more paging messages via control channel];
 transmit a Downlink Control Information (DCI) including an information indicating a retransmission [i.e. repeat or repetition] occasion of the paging channel and the paging channel [Sections 0067, 0080: The DCI of the control channel used for the paging carry an explicit indicator that may be a maximum repetition level is N, and the subframe occasion included in the DCI of the paging messages. Also, the Base Station’s paging manager-315 identify a repetition level for a paging occasion used by the BS to page one or more UEs via control channel],
and retransmit the paging channel on the retransmission occasion indicated by the DCI [Figs. 3-4, Sections 0062, 0067: A paging message sent from a base station for a first UE may be repeated over a series of subframes or repeat it according to the repetition level. The DCI of the control channel used for the paging carry an explicit indicator that may be a maximum repetition level is N].

As to Claim 18.    (Original) The base station of claim 15, wherein the processor controls the transceiver to receive a predefined signal to indicate that the UE has succeeded in the reception of the paging channel [See Claim 9 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 19. (New)  Alvarino discloses the UE of claim 10, wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network [Fig. 10, Section 0126: The UE includes a transceiver that communicate bi-directionally, via one or more antennas, with a base station, or another UE, to transmit and receive and capable of concurrently transmitting or receiving multiple wireless transmissions]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 2, 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Alvarino et al. US 20170273078 hereafter Alvarino in view of Agiwal et al. US 20160119895 hereafter Agiwal.    

As to Claim 2.    (Original)    Alvarino discloses the method of claim 1, the reattempting [i.e. UE’s Paging Manager/Component] the reception of the paging channel, comprising reattempting the reception of the paging channel within a maximum retransmission number…[Figs. 7-8, Section 0067, 0112, 0156: The DCI carry explicit indicator including a maximum repetition level. The paging component (located within UE) identify a repetition level for a paging occasion used by a base station and receive. If the repetition level has not been reached the UE return to receive paging subframe] 
for the retransmission until succeeding in the reception of the paging channel [Sections 0061, 0112, 0155: Repeat a control channel over time to increase the probability of successful receipt of the paging message by a first intended recipient UE. The paging component (located within UE) identify a repetition level for a paging occasion used by a base station and receive. The UE determine if successful decoding pass of the paging messages is achieved and process channel associated with the paging messages]
Although Alvarino discloses time it does not explicitly state “duration of time” thus is silent on for a time duration 
However, Agiwal teaches for a time duration [Figs. 6 and 11 (Depicts transmission and reception of paging information on a paging channel using repeated `P` times in paging available interval), Sections 0014, 0062: Paging receiver (i.e. receiver is UE see section 0017) fails to receive and decode the paging channel in the time duration. According to Paging Channel Transmission (i.e. by base station transmitter see section 0017), the paging channel carrying paging information is transmitted and repeated `P` times in the paging available interval and transmitted in `N` different time durations; the number of repetition may be fixed or different for paging receivers].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Alvarino related to BS repeat paging in paging channel at a maximum repetition level that is identified by the UE and used for attempting/reattempting receiving retransmission of paging and determine if successful decoding of paging is achieved with the teaching of Agiwal relating to transmission of paging information on paging channel using repeating method at a time duration for paging receiver with a number of repetition. By combing the method/systems the paging receiver/user can repeatedly attempt to receive based on repetition level or number indicated in DCI for a duration of time until successfully decoding the paging message/information; thereby repeating transmission over a duration can increase the probability of UE decoding successfully as suggested by Alvarino.

As to Claim 7.    (Original) Alvarino discloses the method of claim 6, the retransmitting the paging channel, comprising retransmitting the paging channel within a maximum retransmission number for …for the retransmission [Section 0062, 0067: A paging message sent from a base station for a first UE may be repeated over a series of subframes or repeat it according to the repetition level. The DCI carry explicit indicator including a maximum repetition level],
Although Alvarino discloses time it does not explicitly state “duration of time” thus is silent on a time duration 
However, Agiwal teaches a time duration [Figs. 6 and 11 (Depicts transmission and reception of paging information on a paging channel using repeated `P` times in paging available interval), Sections 0062: According to Paging Channel Transmission (i.e. by base station transmitter see section 0017), the paging channel carrying paging information is transmitted and repeated `P` times in the paging available interval and transmitted in `N` different time durations; the number of repetition may be fixed or different for paging receivers].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Alvarino related to BS repeat paging in paging channel at a maximum repetition level that is identified by the UE and used for attempting/reattempting receiving retransmission of paging and determine if successful decoding of paging is achieved with the teaching of Agiwal relating to transmission of paging information on paging channel using repeating method at a time duration for paging receiver with a number of repetition. By combing the method/systems the paging receiver/user can repeatedly attempt to receive based on repetition level or number indicated in DCI for a duration of time until successfully decoding the paging message/information; thereby repeating transmission over a duration can increase the probability of UE decoding successfully as suggested by Alvarino.

As to Claim 11.    (Original) The UE of claim 10, wherein the processor controls the transceiver to reattempt the reception of the paging channel within a maximum retransmission number for a time duration for the retransmission until succeeding in the reception of the paging channel [See Claim 2 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 16.    (Original) The base station of claim 15, wherein the processor controls the transceiver to retransmit the paging channel within a maximum retransmission number for a time duration for the retransmission [See Claim 7 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

Conclusion
The prior arts made of record and not relied upon for example Venkata et al. US 20170353974 teaches in Section [0045] A mobile device monitors downlink channels for paging reception; Section [0049]  a PICH NACK i.e., no page is decoded from the PICH occasion, the mobile communication device may tune back to the inter-frequency cell and continue the SIB read;  When a PICH ACK i.e., a page is decoded from the PICH occasion; and Ang et al. US 2017/0353947 teaches in particular Section [0063]  a DL (downlink) transmission carry DL control information including DL control channels, PHICH which carries HARQ feedback, PDCCH; in response to NACK the transmitting device send HARQ retransmission; are considered pertinent to applicant's disclosure. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary; see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 8, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477